DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/381,912, filed on 4/11/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2022 was filed on the mailing date of the claims on 2/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,218,530 in view of U.S. Patent Application 2018/0061002, Lee et al. (hereinafter Lee). The limitation “wherein the video bitstream has an omni-directional or spherical video encoded thereinto, and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally” is what is lacking in Patent 11,218,530. However, Lee teaches the limitation. It would have been obvious to modify the lacking claim language with the Lee reference for the purposes of outputting similar results. 
Therefore, the claims render the case obvious double patenting in view of U.S. Patent No. 11,218,530 until a Terminal Disclaimer is filed and approved.
Instant Application 17/669,260
Patent 11,218,530
1. (Currently Amended) A non-transitory digital storage medium storing a video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection and the video bitstream comprises SEI messages including a signalization of a size and a position of at least one of: a focus area within the video onto which a decoding power for decoding the video should be focused, or a recommended view-section area of the video, wherein the recommended view-section area forms a viewport section from the spatial scene, wherein the signalization indicates the size and position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization, and wherein the video bitstream has an omni-directional or spherical video encoded thereinto, and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally.
1. A video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection and the video bitstream comprises SEI messages including a signalization of a size and a position of at least one of:  a focus area within the video onto which a decoding power for decoding the video should be focused, or a recommended view-section area of the video, wherein the recommended view-section area forms a viewport section from the spatial scene, and wherein the signalization indicates the size and position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization.


2. 	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,283,850. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to use a computer readable medium to store the video encoding method to output similar results using an encoding circuit.
Therefore, the claims render the case obvious double patenting in view of U.S. Patent No. 11,283,850 until a Terminal Disclaimer is filed and approved.
Instant Application 17/669,260
Patent 11,283,850
1. (Currently Amended) A non-transitory digital storage medium storing a video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection and the video bitstream comprises SEI messages including a signalization of a size and a position of at least one of:
a focus area within the video onto which a decoding power for decoding the video should be focused, or
a recommended view-section area of the video, wherein the recommended view-section area forms a viewport section from the spatial scene, wherein the signalization indicates the size and position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization, and wherein the video bitstream has an omni-directional or spherical video encoded
thereinto, and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally.


1. (Currently Amended) An encoder for encoding a video into a video bitstream, wherein the video shows a spatial scene and the video bitstream has the
video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection, the encoder comprising at least one of a microprocessor, an electronic circuit, or a computer configured to:
provide SEI messages of the video bitstream with a signalization of a size and a position of a recommended view-section area of the video,
wherein the recommended view-section area forms a viewport section from the spatial scene, and
wherein the encoder is configured to provide the signalization in a manner so that the signalization indicates at least one of the size or the position multiple times in a manner ranked according to a
frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization, and wherein the video bitstream has an omni-directional or spherical video encoded thereinto, and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally.



3. 	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/551,067. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to use a computer readable medium to store the video encoding method to output similar results using a video encoding device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17/669,260
Application 17/551,067
1. (Currently Amended) A non-transitory digital storage medium storing a video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection and the video bitstream comprises SEI messages including a signalization of a size and a position of at least one of:
a focus area within the video onto which a decoding power for decoding the video should be focused, or
a recommended view-section area of the video, wherein the recommended view-section area forms a viewport section from the spatial scene, wherein the signalization indicates the size and position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization, and wherein the video bitstream has an omni-directional or spherical video encoded
thereinto, and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally.
1. A video encoder configured to encode an omnidirectional video into a video bitstream using a cubic projection for mapping pictures of the omnidirectional video onto pictures coded into the video bitstream, provide the video bitstream with SEI messages containing a signalization of a size and a position of a recommended viewport section of the omnidirectional video, multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior, and
an indication of a temporal persistence of the signalization, so that the recommended viewport is varied by the signalization contained by the SEI messages spatiotemporally.



4. 	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/669,586. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to implement a video decoder receiving a video stream encoded thereto with a video encoder. Additionally, it would have been obvious to one of ordinary skill in the art to use a computer readable medium to store the video encoding method to output similar results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17/669,260
Application 17/650,586
1. (Currently Amended) A non-transitory digital storage medium storing a video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection and the video bitstream comprises SEI messages including a signalization of a size and a position of at least one of:
a focus area within the video onto which a decoding power for decoding the video should be focused, or
a recommended view-section area of the video, wherein the recommended view-section area forms a viewport section from the spatial scene, wherein the signalization indicates the size and position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization, and wherein the video bitstream has an omni-directional or spherical video encoded
thereinto, and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally.
1. A video decoder configured to receive a video bitstream having encoded thereinto an omnidirectional video using a cubic projection for mapping pictures of the omnidirectional video onto pictures coded into the video bitstream, and
 	derive from SEI messages in the video bitstream a signalization of a size and a position of a recommended viewport section of the omnidirectional video, multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior, and an indication of a temporal persistence of the signalization, so that the recommended viewport section is varied by the signalization contained by the SEI messages spatiotemporally.



5. 	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/669,226. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to implement a video decoder receiving a video stream encoded thereto with a video encoding method. Additionally, it would have been obvious to one of ordinary skill in the art to use a computer readable medium to store the video encoding method to output similar results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17/669,260
Application 17/669,226
1. (Currently Amended) A non-transitory digital storage medium storing a video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection and the video bitstream comprises SEI messages including a signalization of a size and a position of at least one of:
a focus area within the video onto which a decoding power for decoding the video should be focused, or
a recommended view-section area of the video, wherein the recommended view-section area forms a viewport section from the spatial scene, wherein the signalization indicates the size and position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization, and wherein the video bitstream has an omni-directional or spherical video encoded
thereinto, and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally.
1. A video encoding method comprising encoding an omnidirectional video into a video bitstream using a cubic projection for mapping pictures of the omnidirectional video onto pictures coded into the video bitstream, and
 	providing the video bitstream with SEI messages containing a signalization of a size and a position of a recommended viewport section of the omnidirectional video, multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior, and
 	an indication of a temporal persistence of the signalization,
 	so that the recommended viewport section is varied by the signalization contained by the SEI messages spatiotemporally.


6. 	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/669,240. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to implement a video decoder receiving a video stream encoded thereto with a video encoder. Additionally, it would have been obvious to one of ordinary skill in the art to use a computer readable medium to store the video encoding method to output similar results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17/669,260
Application 17/669,240
1. (Currently Amended) A non-transitory digital storage medium storing a video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection and the video bitstream comprises SEI messages including a signalization of a size and a position of at least one of:
a focus area within the video onto which a decoding power for decoding the video should be focused, or
a recommended view-section area of the video, wherein the recommended view-section area forms a viewport section from the spatial scene, wherein the signalization indicates the size and position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization, and wherein the video bitstream has an omni-directional or spherical video encoded
thereinto, and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally.
1. A non-transitory digital storage medium storing a computer program having stored thereon a computer program having a program code for performing, when running on a computer, a video decoder configured to receive a video bitstream having encoded thereinto an omnidirectional video using a cubic projection for mapping pictures of the omnidirectional video onto pictures coded into the video bitstream, and
 	derive from SEI messages in the video bitstream a signalization of a size and a position of a recommended viewport section of the omnidirectional video, multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior, and
 	an indication of a temporal persistence of the signalization,
 	so that the recommended viewport section is varied by the signalization contained by the SEI messages spatiotemporally.


7. 	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/669,271. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to implement a video encoding method with a video encoder to output similar results. Additionally, it would have been obvious to one of ordinary skill in the art to use a computer readable medium to store the video encoding method to output similar results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17/669,260
Application 17/669,271
1. (Currently Amended) A non-transitory digital storage medium storing a video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection and the video bitstream comprises SEI messages including a signalization of a size and a position of at least one of:
a focus area within the video onto which a decoding power for decoding the video should be focused, or
a recommended view-section area of the video, wherein the recommended view-section area forms a viewport section from the spatial scene, wherein the signalization indicates the size and position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization, and wherein the video bitstream has an omni-directional or spherical video encoded
thereinto, and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally.
1. (Currently Amended) A method for encoding a video into a video bitstream, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection, the method comprising:
providing SEI messages of the video bitstream with a signalization of a size and a position of a recommended view-section area of the video,
wherein the recommended view-section area forms a viewport section from the spatial scene, and
wherein the signalization is provided in a manner so that the signalization indicates the size and the position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization,
wherein the video bitstream has an omni-directional or spherical video encoded thereinto, and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport
so as to follow the recommended view-section area spatiotemporally;


8. 	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/669,256. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to implement a video encoding method with a video encoder to output similar results. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17/669,260
Application 17/669,256
1. (Currently Amended) A non-transitory digital storage medium storing a video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection and the video bitstream comprises SEI messages including a signalization of a size and a position of at least one of:
a focus area within the video onto which a decoding power for decoding the video should be focused, or
a recommended view-section area of the video, wherein the recommended view-section area forms a viewport section from the spatial scene, wherein the signalization indicates the size and position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization, and wherein the video bitstream has an omni-directional or spherical video encoded
thereinto, and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally.
1. A non-transitory digital storage medium storing a video bitstream having encoded thereinto an omnidirectional video using a cubic projection for mapping pictures of the omnidirectional video onto pictures coded into the video bitstream, wherein the video bitstream comprises SEI messages containing
a signalization of a size and a position of a recommended viewport section of the omnidirectional video, multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior, and an indication of a temporal persistence of the signalization, so that the recommended viewport section is varied by the signalization contained by the SEI messages spatiotemporally.


9. 	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/669,248. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to implement a video encoding method with a video encoder to output similar results. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17/669,260
Application 17/669,248
1. (Currently Amended) A non-transitory digital storage medium storing a video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection and the video bitstream comprises SEI messages including a signalization of a size and a position of at least one of:
a focus area within the video onto which a decoding power for decoding the video should be focused, or
a recommended view-section area of the video, wherein the recommended view-section area forms a viewport section from the spatial scene, wherein the signalization indicates the size and position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization, and wherein the video bitstream has an omni-directional or spherical video encoded
thereinto, and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally.
1. A non-transitory digital storage medium storing a computer program having stored thereon a computer program having a program code for performing, when running on a computer, a video encoding method comprising encoding an omnidirectional video into a video bitstream using a cubic projection for mapping pictures of the omnidirectional video onto pictures coded into the video bitstream, and
 	providing the video bitstream with SEI messages containing a signalization of a size and a position of a recommended viewport section of the omnidirectional video, multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior, and
 	an indication of a temporal persistence of the signalization, so that the recommended viewport section is varied by the signalization contained by the SEI messages spatiotemporally.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 1.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2018/0061002, Lee et al. (hereinafter Lee) in view of U.S. Patent Application 2016/0277772, Campbell et al. (hereinafter Campbell).

2. 	Regarding Claim 1, Lee discloses A non-transitory digital storage medium storing ([0843]-[0845], a recording medium readable by a computer, in which programs for executing the embodiments mentioned in the foregoing description are recorded) a video bitstream having a video encoded thereinto (Fig. 2: data encoder, [0103]-[0105]), wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection and the video bitstream (([0681], the vr_mapping_type information may indicate a projection scheme used in mapping a 360-degree video onto a 2D image (frame). If the value of vr_mapping_type is 1, this may indicate that cubic projection is used) comprises SEI messages including a signalization of a size and a position (Figs. 40, 41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) message) of at least one of:
 	a focus area within the video onto which a decoding power for decoding the video should be focused (Fig. 3: data decoder; [0125], The acquired 360 video data may be delivered to the data decoder. [0131], The feedback information may include viewport information, head orientation information, gaze information), or
 	a recommended view-section area of the video, wherein the recommended view- section area forms a viewport section from the spatial scene (Figs. 40, 41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) message),
 	wherein the video bitstream has an omni-directional or spherical video encoded thereinto ([0653], The 360-degree video transmission device may capture an omnidirectional (360-degree) image)), and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally ([0253], content can be temporally divided into a plurality of segments for appropriate accessibility and delivery).
 	Lee does not explicitly disclose wherein the signalization indicates the size and position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization
 	Campbell teaches wherein the signalization indicates the size and position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization ((Fig. 3: 300; ([0057], The selection of a subset of video segments by the user terminalis defined by a physical location and/or orientation of the headset 300. This information is obtained from gyroscope and/or magnetic sensors in the headset. The selection may also be based on user input to the user terminal. Examiner notes the headset can determine and record orientation/ position. [0080]-[0089], The popularity of particular segments, and how this varies with time, can be used to target the encoding effort on the more popular segments. The popularity may comprise an expected value of popularity, a statistical measure of popularity, and/or a combination of the two)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to modify the head-mounted display as taught in Lee with processing statistical measure
of user behavior such as movements of the head region, eyes etc. as taught in Campbell for the
purposes of providing better quality experience to users for a given amount of encoding resource
(Campbell, [0080]).
 	
3. 	Regarding Claim 2, Lee discloses The video bitstream non-transitory digital storage medium of claim 1, which indicates the size and the position in a manner differentiating between different ways of controlling a movement of a view section ((Figs. 40, 41; [0614]- [0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) message. [0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user's head/eyes during operation (SH43120)).

4. 	Regarding Claim 3, Lee discloses The video bitstream non-transitory digital storage medium of claim 1, which indicates the size and the position in a manner differentiating between at least two of view section control by head movement, eye movement ([0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user’s head/ eyes during operation (SH43120)) and tablet movement.

5. 	Regarding Claim 4, Lee discloses A method for decoding a video bitstream having a video encoded thereinto (Fig. 3: data decoder, received from Fig 2: containing encoded video. [0824], operation of the data decoder, video decoding process, Figs. 43, 46, 47), wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection (([0681], the vr_mapping_type information may indicate a projection scheme used in mapping a 360-degree video onto a 2D image (frame). If the value of vr_mapping_type is 1, this may indicate that cubic projection is used), and the method comprises
 	deriving, from SEI messages of the video bitstream, a signalization of a size and a position ([0244], The MPD (media presentation description) can be delivered from a service provider
such as the HTTP server) of at least one of:
 	a focus area within the video onto which a decoding power for decoding the video is focused (Fig. 3: data decoder; [0125], The acquired 360 video data may be delivered to the data decoder. [0131], The feedback information may include viewport information, head orientation information, gaze information), or
 	a recommended view-section area of the video ([0131], The feedback information may
include viewport information, head orientation information, gaze information), wherein the recommended view-section area forms a viewport section from the spatial scene ([0500], VR video is composed of two or more spatial regions and is transmitted through two or more adaptation sets), and
 	wherein the video bitstream has an omni-directional or spherical video encoded thereinto ([081], a method for providing 360-degree content or omnidirectional media in order to provide VR (Virtual Reality) to users), and the decoder is configured to derive ([0122], data decoder. [0095], a process of decoding the received data and re-projecting the projected image/video data on a 3D mode), from the SEI messages of the video bitstream (Fig 40; [0615], viewpoint information which is included in an SEI message), the signalization to place a viewport so as to follow the recommended view- section area spatiotemporally ([0253], content can be temporally divided into a plurality of segments for appropriate accessibility and deliver), and
 	wherein the video is encoded into the video bitstream in units of tiles into which the video is spatially subdivided ([0090], Such regions may be obtained by dividing the 2D image equally or randomly according to an embodiment).
 	However, Lee does not explicitly disclose wherein the signalization indicates the size and the position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization
 	Campbell teaches wherein the signalization indicates the size and the position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization ((Fig. 3: 300; ([0057], The selection of a subset of video segments by the user terminal is defined by a physical location and/or orientation of the headset 300. This information is obtained from gyroscope and/or magnetic sensors in the headset. The selection may also be based on user input to the user terminal. Examiner notes the headset can determine and record orientation/ position. [0080]-[0089], The popularity of particular segments, and how this varies with time, can be used to target the encoding effort on the more popular segments. The popularity may comprise an expected value of popularity, a statistical measure of popularity, and/or a combination of the two)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the head-mounted display as taught in Lee with processing statistical measure of user behavior such as movements of the head region, eyes etc. as taught in Campbell for the purposes of providing better quality experience to users for a given amount of encoding resource
(Campbell, [0080)).

6. 	Regarding Claim 5, Lee discloses The method of claim 4, wherein the signalization indicates the size and the position in a manner differentiating between different ways of controlling a movement of a view section ((Figs. 40, 41; [0614]- [0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) message. [0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user's head/eyes during operation (SH43120)).

7. 	Regarding Claim 6, Lee discloses The method of claim 4, wherein the signalization indicates the size and the position in a manner differentiating between at least two of view section control by head movement, eye movement ([0672], The 360-degree video reception device may track the user viewport information by detecting movement of the user’s head/ eyes during operation (SH43120)) and tablet movement.

8. 	Regarding Claim 7, Lee discloses The method of claim 4, configured to forward the signalization or information on the size and the position to a renderer or a viewport control or a streaming apparatus ([0100], A device such as a VR display may extract a viewport region on the basis of the position/direction of a user's head, vertical or horizontal FOV supported by the device. [0102]-[0103], a viewport is a region based on a viewpoint, and the size and form of the region can be determined by FOV (field of view) ).

9. 	Regarding Claim 8, Lee discloses A method for encoding, into a video bitstream, a video (Fig. 2: Data encoder, [0103]-[0105], providing 360 video, image/video data which is subjected to a series of capture/projection/encoding/transmission), wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection ([0681], the vr_mapping_type information may indicate a projection scheme used in mapping a 360-degree video onto a 2D image (frame). If the value of vr_mapping_type is 1, this may indicate that cubic projection is used), the method comprising:
 	providing the video bitstream with SEI messages (Fig 40; [0615], viewpoint information which is included in an SEI message), wherein the SEI messages indicate a signalization of a size and a position (Figs. 40, 41; [0614]-[0616], the metadata about region information or viewport information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information)) of at least one of:
 	a focus area within the video onto which a decoding power for decoding the video should be focused (Fig. 3: data decoder; [0125], The acquired 360 video data may be delivered to the data decoder. [0131], The feedback information may include viewport information, head orientation information, gaze information), or
 	a recommended view-section area of the video, which forms a viewport section from the spatial scene ([0131], The feedback information may include viewport information, head orientation information, gaze information),
 	wherein the video bitstream has an omni-directional or spherical video encoded thereinto ([081], a method for providing 360-degree content or omnidirectional media in order to provide VR (Virtual Reality) to users), and the SEI messages of the video bitstream (Fig 40; [0615], viewpoint information which is included in an SEI message) provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally ([0253], content can be temporally divided into a plurality of segments for appropriate accessibility and deliver), and
 	wherein the video is encoded into the video bitstream in units of tiles into which the video is spatially subdivided ([0090], Such regions may be obtained by dividing the 2D image equally or randomly according to an embodiment).
 	However, Lee does not explicitly disclose wherein the signalization indicates the size and the position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization
 	Campbell teaches wherein the signalization indicates the size and the position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization ((Fig. 3: 300; ([0057], The selection of a subset of video segments by the user terminal is defined by a physical location and/or orientation of the headset 300. This information is obtained from gyroscope and/or magnetic sensors in the headset. The selection may also be based on user input to the user terminal. Examiner notes the headset can determine and record orientation/ position. [0080]-[0089], The popularity of particular segments, and how this varies with time, can be used to target the encoding effort on the more popular segments. The popularity may comprise an expected value of popularity, a statistical measure of popularity, and/or a combination of the two)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the head-mounted display as taught in Lee with processing statistical measure of user behavior such as movements of the head region, eyes etc. as taught in Campbell for the purposes of providing better quality experience to users for a given amount of encoding resource
(Campbell, [0080)).

10. 	Regarding Claim 9, Lee discloses A non-transitory digital storage medium having stored thereon a computer program ([0843], a recording medium readable by a computer, in which programs for executing) for performing a method for encoding, into a video bitstream, a video (Fig. 2: Data encoder, [0103]-[0105], providing 360 video, image/video data which is subjected to a series of capture/projection/encoding/transmission), wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection ([0681], the vr_mapping_type information may indicate a projection scheme used in mapping a 360-degree video onto a 2D image (frame). If the value of vr_mapping_type is 1, this may indicate that cubic projection is used), the method comprising:
 	providing the video bitstream with SEI messages (Fig 40; [0615], viewpoint information which is included in an SEI message), wherein the SEI messages indicate a signalization of size and a position (Figs. 40, 41; [0614]-[0616], the metadata about region information or viewpoint information may be transmitted in the form of a VCL SEI (Supplemental Enhancement Information) of at least one of:
 	a focus area within the video onto which a decoding power for decoding the video should be focused (Fig. 3: data decoder; [0125], The acquired 360 video data may be delivered to the data
decoder. [0131], The feedback information may include viewport information, head orientation
information, gaze information), or
 	a recommended view-section area of the video, which forms a viewport section from the spatial scene ([0131], The feedback information may include viewport information, head orientation information, gaze information), and
 	wherein the video bitstream has an omni-directional or spherical video encoded thereinto, and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally ([0253], content can be temporally divided into a plurality of segments for appropriate accessibility and delivery),
 	when said computer program is run by a computer ([0086], When 360 video for a virtual space generated using a computer).
 	However, Lee does not explicitly disclose wherein the signalization indicates the size and the position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization
 	Campbell teaches wherein the signalization indicates the size and the position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization ((Fig. 3: 300; ([0057], The selection of a subset of video segments by the user terminal is defined by a physical location and/or orientation of the headset 300. This information is obtained from gyroscope and/or magnetic sensors in the headset. The selection may also be based on user input to the user terminal. Examiner notes the headset can determine and record orientation/ position. [0080]-[0089], The popularity of particular segments, and how this varies with time, can be used to target the encoding effort on the more popular segments. The popularity may comprise an expected value of popularity, a statistical measure of popularity, and/or a combination of the two)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the head-mounted display as taught in Lee with processing statistical measure of user behavior such as movements of the head region, eyes etc. as taught in Campbell for the purposes of providing better quality experience to users for a given amount of encoding resource
(Campbell, [0080)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422